 

 

 
   
  
 

USDC SDNY
‘DOCUMENT
‘ELECTRONICALLY FILED
DOC #:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

X DATE FILED: {ry '2214
PAPE MADY CISSE, ; ee
19-cv-614 (RWL)
Plaintiff,
- against - ORDER
UNITED STATES OF AMERICA, et al.,
Defendants. ;
Xx

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

The Court having been advised that all claims asserted in this action have been
settled, it is ordered that the above-entitled action be, and hereby is, dismissed without
costs; provided, however, that if the settlement is not consummated within thirty days of
this Order, either party may apply by letter within that period to restore the action to the
calendar. To be clear, any application to reopen must be filed within thirty days of this
Order, and any application to reopen filed thereafter may be denied solely on that basis.
If the parties wish for the Court to retain jurisdiction to enforce a settlement agreement,
an order of the Court must be entered to that effect within the thirty day period. See
Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). Any pending deadlines
are cancelled and any motions are dismissed as moot. The Clerk of the Court is
respectfully directed to close the case.

SO ORDERED.

 

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
Dated: November 26, 2019
New York, New York

Copies transmitted to all counsel of record.

 
